DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 05/18/2022. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 05/18/2022 has been entered. Applicant’s amendments have overcome the objections to the claims and specification and the claim rejections under 35 U.S.C. 112(b). Accordingly, these objections and rejections have been withdrawn. Further, in light of applicant’s amendments, the claims are no longer interpreted as invoking 35 U.S.C. 112(f).
Response to Arguments
Applicant’s arguments filed 05/18/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
On page 9 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 101 because the claims as amended could no longer be performed in the human mind, and also because the claims “recite actions that are integrated into the practical application of in-flight aircraft management.”
The examiner respectfully disagrees, because claims 1-10 and 16-20 are still directed to an abstract idea without significantly more. Although the claims now specify that each aircraft includes a fuel transfer assembly, neither the aircraft nor the fuel transfer assembly is positively recited in claims 1-10 and 16-20. Further, while these claims recite additional elements such as a computing device, processors, and steps involving receiving, transmitting, and displaying data, the additional elements fail to integrate the abstract idea into a practical application because they amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)). For these reasons, the rejections of claims 1-10 and 16-20 under 35 U.S.C. 101 are maintained.
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
Applicant’s arguments on pages 9-13 of the remarks regarding the claim rejections under 35 U.S.C. 102 and 103 are moot in view of the new grounds of rejection under the combination of Wissler, Bush, and Cutler et al. (US 2006/0278761 A1), which are necessitated by applicant’s amendments.
Specification
The use of the term “Wi-Fi,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The third and fifth paragraphs of claim 1 include recitations of “a fuel transfer assembly configured to both receive and transfer fuel to and from a second aircraft” and to “electronically transmit, by the control system, one or more aspects of the modified first flight plan to a second aircraft.” It is unclear whether each recitation of “a second aircraft” refers to the same aircraft, leading to indefiniteness. For examination purposes, the claim has been interpreted as if the quoted recitation in the fifth paragraph was replaced with “electronically transmit, by the control system, one or more aspects of the modified first flight plan to the second aircraft.” Clarification is required.
	Regarding claims 2-10:
Since the independent claim 1 is rejected as being indefinite under 35 U.S.C. 112(b), claims 2-10 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 16:
Step 1: Claim 1 is directed towards a computing device (i.e., a machine). Claim 16 is directed towards a computer-implemented method of aircraft management (i.e., a process).
Step 2A, prong 1: Claims 1 and 16 recite abstract concepts relating to aircraft management. The first abstract idea is described at least in claim 1 by the mental process step of determining a modified first flight plan based on first fuel state data. The second abstract idea is described at least in claim 16 by the mental process step of determining a set of aircraft commands to provide fuel from a first aircraft to a second aircraft based on shared mission objectives and fuel state information. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining a modified first flight plan based on first fuel state data and determining a set of aircraft commands to provide fuel from a first aircraft to a second aircraft based on shared mission objectives and fuel state information. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1 and 16, other than reciting “A computing device” and “one or more processors,” nothing in the steps of determining a modified first flight plan based on first fuel state data and determining a set of aircraft commands to provide fuel from a first aircraft to a second aircraft based on shared mission objectives and fuel state information precludes the idea from practically being performed in the human mind. For example, if not for the “computing device” and “processors” language, the claim encompasses a human determining a modified first flight plan based on first fuel state data and determining a set of aircraft commands to provide fuel from a first aircraft to a second aircraft based on shared mission objectives and fuel state information using pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a computing device comprising at least one processor and memory storing computer-readable instructions; these are generic computing components (see instant specification ¶¶ 57-59) that are simply employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites that the computing device is configured to receive a first flight plan and first fuel state data of a first aircraft. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. Similarly, the recited steps of electronically transmitting one or more aspects of the modified first flight plan to a second aircraft and displaying the one or more aspects of the modified first flight plan for selection are considered insignificant extra-solution activity, as they simply amount to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 16 recites one or more processors which are generic computer components (see instant specification ¶ 57) that are simply employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 16 also recites that the one or more processors are configured to receive one or more mission objectives for an aircraft network, and receive fuel state information for the first and second aircraft. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited steps of transmitting an aircraft command based on the set of aircraft commands and displaying the aircraft command for selection are considered insignificant extra-solution activity, as they simply amount to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1 and 16 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 16 are not patent-eligible.
Regarding claims 2-9 and 17-20:
Dependent claims 3, 7, and 17 recite further mental process steps such as updating a takeoff time of the second flight plan, determining an excess amount of fuel for the first aircraft for the current flight plan, calculating an offload volume of fuel, comparing the one or more mission objectives with the fuel state information for the first and second aircraft, and determining an ability of each of the first and second aircraft to meet tasks associated with achieving the one or more mission objectives. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally performing all of the steps with the help of pen and paper. Nothing in any of the steps precludes the processes from being performed in the human mind. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
Dependent claims 2-9 and 17-20 only recite additional mental process steps, limitations further defining the mental process, and further data gathering (i.e. downloading the first flight plan and first fuel state data from the first aircraft through a data link network, and receiving updated fuel state data) and data output (i.e. providing the modified first flight plan to the first aircraft, uploading the modified first flight plan to the first aircraft through the data link network, uploading one or more aspects of the modified first flight plan to a fuel management system module of the first aircraft, and providing a notification of the fuel offload volume to be transferred from the first aircraft to the fuel management system module of the first aircraft). These limitations are considered mental process steps and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-9 and 17-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wissler et al. (US 2021/0134163 A1), hereinafter Wissler, in view of Cutler et al. (US 2006/0278761 A1), hereinafter Cutler.
Regarding claim 1:
		Wissler discloses the following limitations:
“A computing device comprising: at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing device to” perform a method. (See at least Wissler ¶ 113: “flight controller 402a may further employ, for example, a user interface, and a processor operatively coupled to a memory/data storage and one or more of sensors 108. For example, to process and manipulate data, a processor may be equipped to run software, which may be stored to ROM, RAM, or one or more other computer-readable storage mediums.”)
“receive a first flight plan and first fuel state data of a first aircraft with a control system remote from the first aircraft.” (See at least Wissler ¶¶ 81 and 117-118: “After determining or receiving first flight path 104a, first command module 110a autonomously maneuvers first aerial vehicle 102a to follow, or substantially follow, first flight path 104a. In some examples, first command module 110a may update first fight path 104a (e.g., to avoid obstacles, save fuel, reduce flight time, etc.) or otherwise determine a first updated (or new) flight path 106a for first aerial vehicle 102a.” Further, “In use, data may be communicated between two or more of flight controller 402a, motion planner 404, and dynamic route planner 406 directly, or via vehicle dynamics lookup 410… Vehicle dynamics lookup 410 may be further configured to receive data (e.g., mission urgency, fuel/cargo weight, etc.) from mission manager 114.” These paragraphs also disclose that “the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a.” The “first command module 110a” reads on the claimed “control system.”)
“determine with the control system a modified first flight plan using a fuel management system module of the control system and the first fuel state data.” (See at least Wissler ¶¶ 116-118 and 138: “first command module 110a may determine or change (e.g., alter or correct) one or more flight paths (e.g., original flight paths). The first command module 110a may determine the one or more flight paths based at least in part on pre-flight mission data, including route information, known weather condition, known vehicle state (e.g., fuel level, damage, battery state of charge, etc.), which can be altered or corrected based at least in part on the sensor data.” Further, “the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a. In some such examples, mission manager 114 and/or the components of first command module 110a may be a part of AAVNS 100,” and “AAVNS 100 may further include dynamic route planner 406… Depending on mission urgency or the priority given to saving fuel, different paths might be preferred.” The “dynamic route planner 406” reads on the claimed “fuel management system module.”)
“electronically transmit, by the control system, one or more aspects of the modified first flight plan to a second aircraft to affect a second flight plan of the second aircraft.” (See at least Wissler ¶¶ 138-140: “first command module 110a may generate control signals to autonomously maneuver second aerial vehicle 102b to follow first aerial vehicle 102a… Moreover, first command module 110a may send a flight command to one or both of second aerial vehicle 102b or third aerial vehicle 102c to divert second aerial vehicle 102b from second flight path 104b or third aerial vehicle 102c from third flight path 104c to follow an modified flight path.”)
“and display, via a pilot control system, the one or more aspects of the modified first flight plan for selection.” (See at least Wissler ¶¶ 113 and 133: “Flight controller 402a may further comprise a remotely situated user interface allowing an operator (e.g., either human- or computer-implemented, either of which may be local or remote) to input commands, display information, and/or control operation of flight controller 402a.” Further, “In some examples, such as a optionally-piloted aircraft, interaction with plurality of aerial vehicles 102 via user interface device 408 may be achievable with minimal equipment and infrastructure.”)
Wissler does not specifically disclose “wherein the first aircraft is configured to include a fuel transfer assembly configured to both receive and transfer fuel to and from a second aircraft” and “wherein the second aircraft is configured to include a fuel transfer assembly configured to receive and transfer fuel to and from the first aircraft.” However, Cutler does teach these limitations. (See at least Cutler ¶¶ 18 and 35: “ARS 10 is mounted on a tanker aircraft 12 having a fuselage 14, a port wing 16 and a starboard wing 18. ARS 10 includes a receptacle 20 such as a universal aerial refueling receptacle slipway installation which can either receive or transfer fuel.” Further, “Reverse air refueling operation of the tanker aircraft can also be accomplished via manual control of valves and pumps while in a ‘receiver mode’. Reverse air refueling through a receptacle of another aircraft can also be accomplished in receiver mode.” The “tanker aircraft 12” and “another aircraft” read on the recited “first aircraft” and “second aircraft,” respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler by using a fuel transfer assembly that is capable of both transferring and receiving fuel as taught by Cutler, because with this modification, “overfilling of the receiving aircraft fuel tanks” can be avoided, and “Fuel can be directed to/from any tank individually or simultaneously.” (See at least Cutler ¶¶ 4 and 9.)
	Regarding claim 2:
Wissler in combination with Cutler discloses the “computing device of claim 1,” and Wissler further discloses “wherein the fuel management system module of the control system is the same type as a fuel management system module of the first aircraft.” (See at least Wissler ¶¶ 118 and 140: “in some examples, the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a. In some such examples, mission manager 114 and/or the components of first command module 110a may be a part of AAVNS 100. In other examples, mission manager 114 and/or the components of first command module 110a may be a part of a system other than AAVNS 100 but in communication with AAVNS 100 and/or one or more aerial vehicles of plurality of aerial vehicles 102.” Therefore the “dynamic route planner 406,” which reads on the claimed “fuel management system module,” can be configured as part of the first aerial vehicle and/or configured as part of a system remote from the first aerial vehicle.)
Regarding claim 4:
Wissler in combination with Cutler discloses the “computing device of claim 1,” and Wissler further discloses “wherein the method further comprises providing the modified first flight plan to the first aircraft.” (See at least Wissler ¶ 81: “In some examples, first command module 110a may update first fight path 104a (e.g., to avoid obstacles, save fuel, reduce flight time, etc.) or otherwise determine a first updated (or new) flight path 106a for first aerial vehicle 102a… In such examples, first command module 110a may then maneuver first aerial vehicle 102a to navigate along the first updated flight path 106a.”)
	Regarding claim 5:
Wissler in combination with Cutler discloses the “computing device of claim 4,” and Wissler further discloses the following limitations:
“wherein receiving with the control system from the first aircraft the first flight plan and first fuel state data comprises downloading the first flight plan and first fuel state data from the first aircraft through a data link network while the first aircraft is in flight.” (See at least Wissler ¶¶ 58, 73, and 117: “In use, data may be communicated between two or more of flight controller 402a, motion planner 404, and dynamic route planner 406 directly, or via vehicle dynamics lookup 410… Dynamic route planner 406 may similarly provide route and task data to motion planner 404 based on data (e.g., constraints) received from vehicle dynamics lookup 410. Motion planner 404 may provide trajectory data to flight controller 402a based, at least in part, on sensor data received from sensing and perception module 414 and/or vehicle dynamics lookup 410. Vehicle dynamics lookup 410 may be further configured to receive data (e.g., mission urgency, fuel/cargo weight, etc.) from mission manager 114.” Further, “The term ‘communications’ as used herein includes one or more of a communications media, system, channel, network, device, wire, cable, fiber, circuit, and/or link,” and “the collective sensor data from the one or more sensors 108a, 108b, 108c, 108d can be used for dynamic (e.g., real-time or near real time) calculations (e.g., recalculating trajectories during operation).”)
“and wherein providing the modified first flight plan to the first aircraft comprises uploading the modified first flight plan to the first aircraft through the data link network.” (See at least Wissler ¶¶ 58, 117-118, and 129: “AAVNS 100 may include or may be operatively coupled with one or more communication transceivers, which may be used to wirelessly communicate data signals between one or more of AAVNS 100, aerial vehicles 102a through 102c, mission manager 114, and/or a remote system. For example, a wireless communication device may be configured to communicate data (e.g., surveillance data, mission plan data, control signals, flight commands, flight paths, etc.) with the one or more remote systems… Thus, data collected or created by AAVNS 100 may be communicated with a remote system and/or any other device capable of wired or wireless communication using either a wired communication link or a wireless communication link.”)
	Regarding claim 6:
Wissler in combination with Cutler discloses the “computing device of claim 1,” and Wissler further discloses “wherein providing the modified first flight plan to the first aircraft comprises uploading one or more aspects of the modified first flight plan to a fuel management system module of the first aircraft.” (See at least Wissler ¶¶ 58, 81, and 129: “AAVNS 100 may include or may be operatively coupled with one or more communication transceivers, which may be used to wirelessly communicate data signals between one or more of AAVNS 100, aerial vehicles 102a through 102c, mission manager 114, and/or a remote system. For example, a wireless communication device may be configured to communicate data (e.g., surveillance data, mission plan data, control signals, flight commands, flight paths, etc.) with the one or more remote systems.” Further, “After determining or receiving first flight path 104a, first command module 110a autonomously maneuvers first aerial vehicle 102a to follow, or substantially follow, first flight path 104a. In some examples, first command module 110a may update first fight path 104a (e.g., to avoid obstacles, save fuel, reduce flight time, etc.) or otherwise determine a first updated (or new) flight path 106a for first aerial vehicle 102a using sensor data reflecting one or more characteristics of environment 118 generated by a first sensor 108a.”)
Regarding claim 11:
		Wissler discloses the following limitations:
“A system, comprising: a first aircraft having a fuel storage tank and… a second aircraft…” (See at least Wissler ¶¶ 19 and 135: “an autonomous aerial vehicle navigation system for operating a plurality of aerial vehicles in an environment comprises… a first command module disposed on board the first aerial vehicle and configured to: determine a change from a predetermined formation to a different formation for a second aerial vehicle… and send the control signals from the first aerial vehicle to the second aerial vehicle.” Further, a “joint mission interface module 504 may receive the mission requests for each AAVNS 100a-100n and may allocate, organize, monitor, or schedule missions in view of metrics of each AAVNS 100a-100n, such as location, fuel levels, cost to operate, number of missions to be completed, or the like,” which demonstrates that each aerial vehicle has a fuel storage tank.)
“a first computing system operably coupled with the first aircraft and having one or more processors and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations.” (See at least Wissler ¶ 113: “In some examples, flight controller 402a may further employ, for example, a user interface, and a processor operatively coupled to a memory/data storage and one or more of sensors 108. For example, to process and manipulate data, a processor may be equipped to run software, which may be stored to ROM, RAM, or one or more other computer-readable storage mediums.”)
“the operations including: providing system state information of the first aircraft to a remote source.” (See at least Wissler ¶¶ 117-118: “Vehicle dynamics lookup 410 may be further configured to receive data (e.g., mission urgency, fuel/cargo weight, etc.) from mission manager 114.” Further, “the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a.” The “vehicle dynamics lookup” reads on the claimed “remote source,” as ¶ 64 of the instant specification states that “The system state data 308 may include, for example, system state information including fuel state information, engine state information, aircraft state information, and/or environmental state information, related to each aircraft 100a-c.”)
“and receiving a set of aircraft commands based on the system state information from the remote source.” (See at least Wissler ¶¶ 116-118 and 138: “first command module 110a may determine or change (e.g., alter or correct) one or more flight paths (e.g., original flight paths). The first command module 110a may determine the one or more flight paths based at least in part on pre-flight mission data, including route information, known weather condition, known vehicle state (e.g., fuel level, damage, battery state of charge, etc.), which can be altered or corrected based at least in part on the sensor data.” Further, “the components of first command module 110a (e.g., flight controller 402a, motion planner 404, dynamic route planner 406, and/or vehicle dynamics lookup) illustrated in FIG. 4b may be located in a remote system communicatively coupled with first command module 110a.”)
“wherein the set of aircraft commands includes at least one of an updated flight plan based on the system state information of the first aircraft or an offload volume of fuel to provide to the second aircraft based on the current flight plan.” (See at least Wissler ¶¶ 116-118 and 138: “first command module 110a may determine or change (e.g., alter or correct) one or more flight paths (e.g., original flight paths). The first command module 110a may determine the one or more flight paths based at least in part on pre-flight mission data, including route information, known weather condition, known vehicle state (e.g., fuel level, damage, battery state of charge, etc.), which can be altered or corrected based at least in part on the sensor data.” The altered flight path that is determined based on information including the vehicle state reads on the claimed “updated flight plan based on the system state information of the first aircraft.”)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, the set of aircraft commands including “at least one of an updated flight plan based on the system state information of the first aircraft or an offload volume of fuel to provide to the second aircraft based on the current flight plan” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “updated flight plan based on the system state information of the first aircraft” has been addressed here, the claim is still rejected in its entirety.
Wissler does not specifically disclose “A system, comprising: a first aircraft having a fuel storage tank and a fuel transfer assembly; a second aircraft configured to include a fuel transfer assembly configured to both receive and transfer fuel from the fuel storage tank of the first aircraft.” However, Cutler does teach these limitations. (See at least Cutler ¶¶ 18-19 and 35: “ARS 10 is mounted on a tanker aircraft 12 having a fuselage 14, a port wing 16 and a starboard wing 18. ARS 10 includes a receptacle 20 such as a universal aerial refueling receptacle slipway installation which can either receive or transfer fuel… A plurality of fuel tanks are provided on tanker aircraft 12.” Further, “Reverse air refueling operation of the tanker aircraft can also be accomplished via manual control of valves and pumps while in a ‘receiver mode’. Reverse air refueling through a receptacle of another aircraft can also be accomplished in receiver mode.” The “tanker aircraft 12” and “another aircraft” read on the recited “first aircraft” and “second aircraft,” respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler by using a fuel transfer assembly that is capable of both transferring and receiving fuel as taught by Cutler, because with this modification, “overfilling of the receiving aircraft fuel tanks” can be avoided, and “Fuel can be directed to/from any tank individually or simultaneously.” (See at least Cutler ¶¶ 4 and 9.)
	Regarding claim 12:
Wissler in combination with Cutler discloses the “system of claim 11,” and Wissler further discloses the system “the operations performed by the one or more processors further comprising generating one or more aircraft commands for a third aircraft based on the set of aircraft commands.” (See at least Wissler ¶ 16: “In certain aspects, the change from the predetermined formation to the different formation comprises a first change, the method further comprising the steps of: determining, via the first command module, a second change from the predetermined formation to the different formation for a third aerial vehicle based at least in part on the sensor data, wherein the second change is different than the first change; generating, via the first command module, second control signals reflecting the second change from the predetermined formation to the different formation; and sending the second control signals from the first aerial vehicle to the third aerial vehicle.”)
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Cutler as applied to claim 1 above, and further in view of Oh et al. (WO 2021/054521 A1), hereinafter Oh.
	Regarding claim 3:
Wissler in combination with Cutler discloses the “computing device of claim 1,” but does not specifically disclose “wherein providing by the control system one or more aspects of the modified first flight plan to the second aircraft to affect the second flight plan of the second aircraft comprises updating a takeoff time of the second flight plan.” However, Oh does teach this limitation. (See at least Oh p. 13 third-to-last paragraph, which discloses that a system can “include a schedule update unit (not shown) to update the departure time” of an aerial refueling drone based on the predicted refueling times and the predicted time to return to the base.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler in combination with Cutler by updating the takeoff time of the aircraft as taught by Oh, because this modification takes into account the predicted refueling and traveling times in order to coordinate the refueling schedule more efficiently. (See at least Oh p. 13 third-to-last paragraph.)
Regarding claim 10:
Wissler in combination with Cutler Oh discloses the “computing device of claim 3,” and Oh further discloses “wherein updating the takeoff time of the second flight plan occurs when a fuel level of the first aircraft falls below a predefined threshold.” (See at least Oh p. 12 fifth paragraph and p. 13 third-to-last paragraph: “when the electric cart 100 predicts the amount of fuel required to reach the final destination based on the current position of the electric cart 100 when the remaining fuel level falls below the reference value, if it is determined that there is insufficient fuel to reach the final destination , It is possible to transmit the estimated fuel consumption time and cart location information together with the refueling request message to the fuel supply control server 300.” Further, the system can use the “schedule update unit (not shown) to update the departure time” of the aerial refueling drone based on the predicted refueling times and the predicted time to return to the base.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler in combination with Cutler by updating the takeoff time of the aircraft based on the fuel level of the other vehicle falling below a threshold value as taught by Oh, because this modification allows the system to consider several refueling requests and the predicted refueling and traveling times in order to coordinate the refueling schedule more efficiently. (See at least Oh p. 12 fifth paragraph and p. 13 third-to-last paragraph.)
Claims 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Cutler as applied to claims 1 and 11 above, and further in view of Bush et al. (US 2008/0250423 A1), hereinafter Bush.
	Regarding claim 7:
Wissler in combination with Cutler discloses the “computing device of claim 1,” but does not specifically disclose the limitations listed below. However, Bush does teach these limitations:
“wherein the method further comprises: determining an excess amount of fuel for the first aircraft for the current flight plan.” (See at least Bush ¶¶ 101 and 123: “The process then checks reserves (operation 816). This operation checks to ensure that all of the specified reserve fuel amounts were met on all legs of the route in the formation route object.” Further, the method involves determining “Offloadable fuel, fuel that may be used to refuel another aircraft.”)
“and calculating an offload volume of fuel based on the excess amount of fuel.” (See at least Bush ¶ 101: “Further, display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler in combination with Cutler by determining an amount of offloadable fuel as taught by Bush, because “fuel cost is becoming an important factor in air refueling… limits to total fuel used by all aircraft, receiver aircraft, and tanker aircraft, may be desirable.” Further, determining the offloadable amount of fuel helps to ensure that the aircraft is capable of carrying out all of the legs of its planned route. (See at least Bush ¶¶ 7 and 123.)
	Regarding claim 8:
Wissler in combination with Cutler and Bush discloses the “computing device of claim 7,” and Bush further suggests “wherein the offload volume of fuel is less than the excess amount of fuel by a safety factor.” (See at least Bush ¶¶ 123 and 140: “Then, the process calculates the total fuel used and saves the value in the split object (operation 1020). If the plan does not work with the calculations executed in this process, a selected high value or null value may be recorded to indicate a failure to generate an air refueling plan. The solution per the current split object is then marked as a failure and it is not considered when choosing the split object that is best; that is the least total fuel burned. In these examples, the plan generated by the process does not work if the diverts or the destination does not meet fuel reserves.” This demonstrates that a certain fuel reserve requirement must be maintained in addition to the minimum amount of fuel that is sufficient to carry out the flight plan.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler in combination with Cutler by ensuring that the aircraft carries a reserve of fuel in addition to the minimum required fuel as taught by Bush, because this requirement ensures that the aircraft can carry out all of the legs of the intended flight path. (See at least Bush ¶ 140.)
	Regarding claim 9:
Wissler in combination with Cutler and Bush discloses the “computing device of claim 7,” and Bush further discloses “wherein the control system provides a notification of the fuel offload volume to be transferred from the first aircraft to the fuel management system module of the first aircraft.” (See at least Bush ¶¶ 99-102 and FIG. 6: “Further, display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler in combination with Cutler by displaying the volume of offloadable fuel as taught by Bush, because with this modification, “display 600 provides a user with an ability to view air refueling information in a manner that allows for identification of a status of multiple aircraft in a formation.” (See at least Bush ¶ 102.)
	Regarding claim 13:
Wissler in combination with Cutler discloses the “system of claim 11,” but does not specifically disclose the limitations listed below. However, Bush does teach these limitations:
“wherein the operations further include: determining an excess amount of fuel for the first aircraft for the current flight plan.” (See at least Bush ¶¶ 101 and 123: “The process then checks reserves (operation 816). This operation checks to ensure that all of the specified reserve fuel amounts were met on all legs of the route in the formation route object.” Further, the method involves determining “Offloadable fuel, fuel that may be used to refuel another aircraft.”)
“and calculating an offload volume of fuel based on the excess amount of fuel.” (See at least Bush ¶ 101: “Further, display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler in combination with Cutler by determining an amount of offloadable fuel as taught by Bush, because “fuel cost is becoming an important factor in air refueling… limits to total fuel used by all aircraft, receiver aircraft, and tanker aircraft, may be desirable.” Further, determining the offloadable amount of fuel helps to ensure that the aircraft is capable of carrying out all of the legs of its planned route. (See at least Bush ¶¶ 7 and 123.)
	Regarding claim 14:
Wissler in combination with Cutler and Bush discloses the “system of claim 13,” and Bush further suggests “wherein the offload volume of fuel is less than the excess amount of fuel by a safety factor.” (See at least Bush ¶¶ 123 and 140: “Then, the process calculates the total fuel used and saves the value in the split object (operation 1020). If the plan does not work with the calculations executed in this process, a selected high value or null value may be recorded to indicate a failure to generate an air refueling plan. The solution per the current split object is then marked as a failure and it is not considered when choosing the split object that is best; that is the least total fuel burned. In these examples, the plan generated by the process does not work if the diverts or the destination does not meet fuel reserves.” This demonstrates that a certain fuel reserve requirement must be maintained in addition to the minimum amount of fuel that is sufficient to carry out the flight plan.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler in combination with Cutler by ensuring that the aircraft carries a reserve of fuel in addition to the minimum required fuel as taught by Bush, because this requirement ensures that the aircraft can carry out all of the legs of the intended flight path. (See at least Bush ¶ 140.)
Regarding claim 15:
Wissler in combination with Cutler and Bush discloses the “system of claim 13,” and Bush further discloses “wherein determining an excess amount of fuel for the first aircraft for the current flight plan further includes receiving information related to various operating factors of the first aircraft.” (See at least Bush ¶¶ 60, 101, and 154: “display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624. Divert information is shown in columns 626, 628, and 630. Information, such as altitude and airspeed, is shown in columns 632 and 634. Other air refueling information, such as maximum divert time, next fuel event, and next onload is shown in columns 636, 638, and 640.” Further, “air refueling planning may be performed using first data for receiver aircraft and second data for tanker aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wissler in combination with Cutler by considering certain operating parameters such as altitude and airspeed when determining the offloadable fuel amount as taught by Bush, because this modification allows for optimizing the fuel efficiency for the tanker and receiver aircraft. (See at least Bush ¶ 154.)
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Bush, and further in view of Cutler.
	Regarding claim 16:
		Wissler discloses the following limitations:
“A computer-implemented method of aircraft management, the method comprising: receiving, by one or more processors, one or more mission objectives for an aircraft network including first and second aircraft.” (See at least Wissler ¶¶ 79 and 111: “To facilitate the various functionalities of AAVNS [(autonomous aerial vehicle navigation system)] 100, AAVNS 100 may employ one or more command modules (e.g., first command module 110a), each command module may comprise one or more processors… Although described with respect to first command module 110a, any other processor (e.g., second command module 110b, third command module 110c, or another suitable processor), or combinations thereof may be configured to provide the functionalities attributed to AAVNS 100, mission manager 114, or any other elements as described herein.” Further, “a first command module 110a of first aerial vehicle 102a receives a mission request or mission data… first command module 110a may execute a flight path to land the plurality of aerial vehicles 102 at the landing zone 112 (as shown in FIG. 1a) in order for plurality of aerial vehicles 102 to complete the received mission. Such flight paths may include waypoints along the flight paths to meet the mission objective. Additionally, or alternatively, first command module 110a may determine a predetermined formation 126a of first aerial vehicle 102a relative to one or more aerial vehicles of plurality of aerial vehicles 102 based on the mission request of mission data.”)
“receiving, by the one or more processors, fuel state information for the first and second aircraft.” (See at least Wissler ¶¶ 111 and 135: “In some examples, joint mission interface module 504 may receive the mission requests for each AAVNS 100a-100n and may allocate, organize, monitor, or schedule missions in view of metrics of each AAVNS 100a-100n, such as location, fuel levels, cost to operate, number of missions to be completed, or the like.”)
“determining, by the one or more processors, a set of aircraft commands for the first and second aircraft based on the one or more shared mission objectives and the fuel state information.” (See at least Wissler ¶¶ 79, 111, and 135: “first command module 110a may determine a predetermined formation 126a of first aerial vehicle 102a relative to one or more aerial vehicles of plurality of aerial vehicles 102 based on the mission request of mission data. First command module 110a is configured to further determine a set of routes as part of first flight path 104a and/or the predetermined formation 126a… Additionally, or alternatively, a different device, such as mission manager 114, may determine first flight path 104a or predetermined formation and send said first flight path 104a or predetermined formation to first command module 110a for execution.” Further, “joint mission interface module 504 may receive the mission requests for each AAVNS 100a-100n and may allocate, organize, monitor, or schedule missions in view of metrics of each AAVNS 100a-100n, such as location, fuel levels, cost to operate, number of missions to be completed, or the like.”)
“transmitting, by the one or more processors, an aircraft command based on the set of aircraft commands.” (See at least Wissler ¶¶ 79 and 135: “a different device, such as mission manager 114, may determine first flight path 104a or predetermined formation and send said first flight path 104a or predetermined formation to first command module 110a for execution,” and “each of the functional modules of may be configured to generate, send, and/or receive control signals, sensor data, or other information from each of AAVNS 100a-100n such that system architecture 500 can determine efficient and inexpensive plans to navigate each plurality of aerial vehicles of each AAVNS 100a-100n. In some examples, joint mission interface module 504 may receive the mission requests for each AAVNS 100a-100n and may allocate, organize, monitor, or schedule missions in view of metrics of each AAVNS 100a-100n.”)
“and displaying, via a pilot control system, the aircraft command for selection.” (See at least Wissler ¶¶ 113 and 133: “Flight controller 402a may further comprise a remotely situated user interface allowing an operator (e.g., either human- or computer-implemented, either of which may be local or remote) to input commands, display information, and/or control operation of flight controller 402a.” Further, “In some examples, such as a optionally-piloted aircraft, interaction with plurality of aerial vehicles 102 via user interface device 408 may be achievable with minimal equipment and infrastructure.”)
The following limitations are not specifically disclosed by Wissler, but are taught by Bush:
“the set of aircraft commands including providing fuel from the first aircraft to a second aircraft.” (See at least Bush ¶¶ 63 and 154-155: “The flight plans generated in the different embodiments may be used to plan refueling operations for aircraft. In addition, the different embodiments may be used to dynamically manage the refueling of aircraft during a flight or mission.”)
“wherein the set of aircraft commands includes offload volume of fuel to provide to the second aircraft based on the current flight plan.” (See at least Bush ¶¶ 78, 101, and 154: “display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.” Further, “air refueling planning may be performed using first data for receiver aircraft and second data for tanker aircraft,” and “With air refueling application 300, a refueling plan may be created or formed for a formation of aircraft in which different parameters are optimized. These parameters include fuel usage, time of arrival, or distance… Further, with air refueling application 300, simulations of missions may be made using simulated or historical data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wissler by creating a flight plan for transferring fuel from one aircraft to another as taught by Bush, because Bush discloses that “This air refueling process allows the receiver aircraft to remain airborne longer. In other words, the receiver aircraft may extend its range or radius of deployment. A series of air refuelings can increase the range almost indefinitely, with the range being limited by crew fatigue and engineering factors, such as engine oil consumption. cargo, or personnel. This balancing of the larger payload with less fuel maintains the maximum takeoff weight for an aircraft. Thus, refueling in the air, the receiver aircraft may extend its range and increase the payload that may be carried.” (See at least Bush ¶ 5). Further, it would have been obvious to include the offloadable volume of fuel as part of the aircraft commands as taught by Bush, because with this modification, “display 600 provides a user with an ability to view air refueling information in a manner that allows for identification of a status of multiple aircraft in a formation.” (See at least Bush ¶ 102.)
Wissler in combination with Bush does not specifically disclose “wherein the first and second aircraft each include a fuel transfer assembly configured to both receive and transfer fuel to and from each other.” However, Cutler does teach this limitation. (See at least Cutler ¶¶ 18 and 35: “ARS 10 is mounted on a tanker aircraft 12 having a fuselage 14, a port wing 16 and a starboard wing 18. ARS 10 includes a receptacle 20 such as a universal aerial refueling receptacle slipway installation which can either receive or transfer fuel.” Further, “Reverse air refueling operation of the tanker aircraft can also be accomplished via manual control of valves and pumps while in a ‘receiver mode’. Reverse air refueling through a receptacle of another aircraft can also be accomplished in receiver mode.” The “tanker aircraft 12” and “another aircraft” read on the recited “first aircraft” and “second aircraft,” respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wissler in combination with Bush by using a fuel transfer assembly that is capable of both transferring and receiving fuel as taught by Cutler, because with this modification, “overfilling of the receiving aircraft fuel tanks” can be avoided, and “Fuel can be directed to/from any tank individually or simultaneously.” (See at least Cutler ¶¶ 4 and 9.)
	Regarding claim 17:
Wissler in combination with Bush and Cutler discloses the “method of claim 16,” and Bush further discloses the following limitations:
“further comprising: comparing, by the one or more processors to the aircraft network, the one or more mission objectives with the fuel state information for the first and second aircraft.” (See at least Bush ¶¶ 139-140: “the process checks reserves (operation 1018). This operation checks that all of the specified fuel amounts are met on all legs of the route including all divert route legs and receiver abort point divert route legs.”)
“and determining, by the one or more processors to the aircraft network, an ability of each of the first and second aircraft to meet tasks associated with achieving the one or more mission objectives.” (See at least Bush ¶¶ 139-140: “Then, the process calculates the total fuel used and saves the value in the split object (operation 1020). If the plan does not work with the calculations executed in this process, a selected high value or null value may be recorded to indicate a failure to generate an air refueling plan… In these examples, the plan generated by the process does not work if the diverts or the destination does not meet fuel reserves. For example, insufficient fuel may be present to reach the destination or to meet the divert requirements during flight.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wissler in combination with Cutler by determining whether the aircraft are able to complete their missions as taught by Bush, because this modification allows for reconfiguring the refueling plan if the aircraft have insufficient fuel to carry out the flight plans. (See at least Bush ¶ 140.)
	Regarding claim 18:
Wissler in combination with Bush and Cutler discloses the “method of claim 16,” and Bush further discloses “wherein the aircraft command includes a notification of an offload volume of fuel to be transferred from the first aircraft to the second aircraft based on the one or more mission objectives for the first aircraft.” (See at least Bush ¶¶ 78, 101, and 154: “display 600 also presents current information regarding the different tanker aircraft and receiver aircraft in section 616… Offloadable fuel, fuel that may be used to refuel another aircraft, is presented in column 624.” Further, “air refueling planning may be performed using first data for receiver aircraft and second data for tanker aircraft,” and “With air refueling application 300, a refueling plan may be created or formed for a formation of aircraft in which different parameters are optimized. These parameters include fuel usage, time of arrival, or distance… Further, with air refueling application 300, simulations of missions may be made using simulated or historical data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wissler in combination with Cutler by displaying the offloadable volume of fuel as taught by Bush, because with this modification, “display 600 provides a user with an ability to view air refueling information in a manner that allows for identification of a status of multiple aircraft in a formation.” (See at least Bush ¶ 102.)
Regarding claim 20:
Wissler in combination with Bush and Cutler discloses the “method of claim 16,” and Wissler in combination with Bush further discloses the following limitations:
“wherein the aircraft command includes an estimated time of arrival on a ground base of the first aircraft.” (See at least Bush ¶¶ 53 and 78: “In optimizing the fuel usage in these examples, other factors also may be taken into account. For example, in generating the refueling plan, a certain time of arrival or in route time may be required for the formation as a group. Thus, the fuel usage is optimized such that the lowest amount of fuel is used in meeting the arrival time or in-flight time that is required.”)
“and wherein the estimated time of arrival of the first aircraft is provided to a third, grounded aircraft.” (See at least Bush ¶ 78: “With air refueling application 300, a refueling plan may be created or formed for a formation of aircraft in which different parameters are optimized. These parameters include fuel usage, time of arrival, or distance… Further, air refueling application 300 may be employed in a dynamic manner in which data is received from the different aircraft in the formation as the mission or flight proceeds.” While Bush teaches to provide the estimated time of arrival to a separate remote system, Bush does not specifically disclose that this system is part of an aircraft. However, Wissler discloses to communicate information like this to a third aircraft; see at least Wissler ¶ 95: “In some examples, first aerial vehicle 102a and/or second aerial vehicle 102b is configured to generate and send control signals to third command module 110c of third aerial vehicle 102c for third command module 110c to autonomously maneuver third aerial vehicle 102c based on the control signals” and “In yet another example, third aerial vehicle 102c is configured to track and follow at least one of first aerial vehicle 102a or second aerial vehicle 102b.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wissler in combination with Cutler by determining and communicating the estimated time of arrival as taught by Bush, because Bush discloses that with this modification, “the fuel usage is optimized such that the lowest amount of fuel is used in meeting the arrival time or in-flight time that is required. As a result, the fuel usage may not be as low as compared to a refueling plan that does not take into account or give any priority or weight to other factors other than minimizing fuel usage for the group of aircraft.” (See at least Bush ¶ 53.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Bush and Cutler as applied to claim 16 above, and further in view of Matheny (US 2009/0184205 A1).
	Regarding claim 19:
Wissler in combination with Bush and Cutler discloses the “method of claim 16,” but does not specifically disclose “wherein the operations further comprise: receiving, by the one or more processors for each of the first and second aircraft, updated fuel state data after an offload volume of fuel is transferred from the first aircraft to the second aircraft.” However, Matheny does teach this limitation. (See at least Matheny ¶ 71: “A progressive read out of fuel moved and approximate time remaining for the refueling is provided (operation 820). This information may be provided to both the receiving aircraft and the tanker aircraft. A determination is then made as to whether the transfer of fuel is complete (operation 822). If the transfer of fuel is not complete, the process returns to operation 818.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wissler in combination with Bush and Cutler by determining updated fuel state information during and after the fuel transfer process as taught by Matheny, because this allows the system to ensure that the correct amount of fuel is transferred. (See at least Matheny ¶ 71.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662